DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 47-91 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-46 of U.S. Patent No. 10977895. Although the claims at issue are not identical, they are not patentably distinct from each other because see below.

management system of a table game using a game table, the management system comprising:  (claim 1, preamble)
a recording device; (claim 1, 1st limitation)
and an inspection device; (claim 1, 2nd limitation)
wherein: the inspection device is configured to use a visual spectrum image and an infrared image of the recording device to determine a type and authenticity of a gaming chip that: (claim 1, 4th limitation)
(a) is represented in the images generated by the recording device; (claim 1, 5th limitation)
(b) forms a stripe pattern on a side face of the gaming chip; (claim 1, 7th limitation)
 (c) includes a representation of the type of the gaming chip, the representation is visible from outside of the gaming chip;  (claim 1, 8th limitation)
th limitation) 
and the recording device includes: a visible light spectrum camera configured to capture a visual spectrum image that includes the representation of the type of the gaming chip; (claim 1, 10th limitation)
and an infrared camera configured to capture an infrared image that includes the authenticity recognition mark. (claim, 11th limitation)

	wherein the infrared absorbing material includes a transparent or translucent infrared absorbing material, and wherein the authenticity recognition mark is not visible from outside of the gaming chip via the visible light spectrum camera. (claims 1 and 2)

wherein: the multilayer structure of the gaming chip includes a plurality of stripes that extend circumferentially on the side face of the gaming chip and that are stacked on each other in an axial direction from a-first planar end face of the gaming chip to a second planar end face of the gaming chip, the stripes including:(1) a colored portion of a first color provided in the middle of the gaming chip with respect to the axial direction; and (2) other portions that are each of a lighter or different color than the first color and that are adjacent to both sides of the colored layer of the first color; and the inspection device is configured to identify the type of the gaming chip based on the color of the colored layer as imaged in the visual spectrum image. (claim 3)

wherein the authenticity recognition mark of the gaming chip is a character or a pattern. (claim 4)



wherein a radio frequency (RF) tag storing RF tag information is embedded in the gaming chip. (claim 7)

further comprising a database configured to store the authenticity recognition mark and the RF tag information and to associate the authenticity recognition mark and the RF tag information with each other. (claim 8)

wherein the inspection device is configured to inspect whether the authenticity recognition mark and the type of the gaming chip specified at least by the color of the colored layer are associated with each other in the database. (claim 5)

wherein the inspection device is configured to inspect whether the authenticity recognition mark and the RF tag information are associated with each other in the database.  (claim 9)

gaming chip that: forms a stripe pattern on a side face of the gaming chip; and includes a representation of the type of the gaming chip, the representation is visible from outside of the gaming chip; and has an infrared absorbing material, forming an authenticity recognition mark that is visible from outside of the gaming chip at least partially through the representation under the condition of being emitted by infrared radiation. (claim 29)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/               Primary Examiner, Art Unit 3715                                                                                                                                                                                         	2/9/2022